Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, further species SNP pos545 of the CDBAS gene in the reply filed on 2/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.
Claim 8 is objected to because it refers to non-elected “claims” 5. It is objected to first for reciting the plural “claims” and second for referring to a non-elected claim.  Correction would be required prior to allowance in the event that claim 5 is not rejoined. 
With regard to the elected species, claim 2 appears to be of the same scope as claim 1.  Likewise, with regard to the elected species, claims 7, 8, and 9 are of identical scope.  Therefore, Applicant is advised that should claims 1 and 7 be found allowable, claims 2, 8, and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 1-2 it is unclear what it means to claim a “genetic marker” that is a SNP.  It is not clear if applicant means for the “genetic marker” to be information (i.e. the knowledge that the polymorphism exists) or to be a nucleic acid molecule of any length or a nucleic acid molecule of some undefined length.  The specification uses the term “genetic marker” throughout but never defines what is meant by the phrase.  The phrase is also unclear because a SNP is a position of variable nucleotide content among the genomes in a population.  For example, position X is a SNP when position X is an adenine residue in one or more members of the population, and position X is a guanine in some other members of the population.  In this case position X is a A/G SNP.  But it is not clear what this means when claiming a “genetic marker.”  If the marker is a nucleic acid, for example, it is not clear if it must it contain a certain allele of the SNP to be within the scope of the claim, or if the claim is meant to encompass any allele at the relevant position.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim appears to be attempting to encompass knowledge that a SNP exists.  The current claim does not clearly delineate any machine, manufacture or composition of matter. 
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
Claim 1 and 2 recite a genetic marker that is SNP of the CBDAS gene pos545.   This claim encompasses nucleic acid as it occurs within a plant and thus it is not markedly different from a nature based product. This judicial exception is not integrated into a practical application because there are no additional elements in the claim to distinguish it from the naturally occurring product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claim to distinguish it from the naturally occurring product.
Claims 7-9 claim a kit that comprise one or more sets of primers or probes and an instructions leaflet.  The claimed nucleic acids have a different structure than the naturally occurring molecules they would hybridize to, because chemical bonds at each end were severed in order to isolate the primer or probe from the chromosome on which it occurs in nature, but the primers and probes encompass nucleic acid fragments that have naturally occurring sequences.  The claimed primers and probes have no different functional characteristics, i.e. they would hybridize to their naturally occurring counterparts.  Under the holding of Myriad, the claimed fragmented but otherwise unchanged nucleic acids are not markedly different from their naturally occurring parts.   Thus the claim is describes a natural phenomenon.  
Claims 7-9 recite an additional element that is an instructions leaflet.  This fails to meaningfully limit the claim because the instructions are at best adding the words “apply it” to the judicial exception.  Accordingly, the instructions do not integrate the judicial exception into a practical application.  
Furthermore, the claims do not amount to significantly more than the judicial exceptions because mere instructions to apply an exception cannot provide an inventive concept.  
Following this, claims 7-9 are also not eligible.  
Improper Markush Grouping
Claim 1-2 and 7-9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
The Markush grouping of the different genetic markers is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each different marker has a unique sequence and genomic context which defines it.  Thus the markers do not share a common structure.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiblen et al. (New Phytologist 2015.  208:1241-1250), as evidenced by GenBank record KJ469374 Cannabis sativa cultivar Carmen cannabidiolic acid synthase (CBDA1) gene, complete cds. and GenBank record KJ469375 Cannabis sativa cultivar Skunk #1 cannabidiolic acid synthase (CBDA2) pseudogene, complete sequence; 23 July 2015.
Weiblen et al. teaches amplifying a fragment of the CBDA gene from Carmen and Skunk #1 cannabis plants (p. 1243).  This fragment comprised position 545 of the gene, and thus comprised the genetic marker that is pos545.  (The instant specification teaches at page 3 that the numbering for the CBDAS positions is consistent with teh KJ469374 numbering, (p. 3 of specification)).  
The reference teaches that the Carmen CBDA sequence is disclosed in GenBank KJ469375 and Skunk #1 sequence is disclosed in GenBank KJ469375 (Figure 3 description). 
Both of these amplified fragments contain the position, and thus it appears they reasonable considered “markers” that are SNP of the CBDAS that are pos545.  It is inherent that at position 545 of the amplified Carmen CBDA there is a “G”.  In the Skunk #1 sequence, the analogous sequence position appears to be at position 409 of the Skunk #1 sequence, and contains a “C” at the pos545.  This is evident by aligning the nucleotides surrounding both positions with one another and noting the identity.  In the alignment below the “Query” sequence is the Skunk #1 sequence while the “Sbjct” sequence is the Carmen sequence.  Thus, the amplified products of both sequences anticipate claims 1 and 2.  

    PNG
    media_image1.png
    144
    682
    media_image1.png
    Greyscale
 
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(b) as being anticipated by NEB catalog (1996/1997), pp. 111.
 	Claims 1-2 are detected to a “genetic marker” that is a SNP of CBDAS gene with pos545 elected.  The claim is rejected for indefiniteness.  Insofar as the claim is meant to encompass a nucleic acid probe that consists of a fragment of the CBDAS gene that overlaps with the polymorphic position, this rejection is relevant. 
Claims 7-9 are directed to a kit comprising “one or more sets of primers and probes” and an instruction leaflet.  The claim contains additional language that set for the intended use of the kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid “genetic markers”, primers or probes with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation because the kit contains every possible 12 and 24 nucleotide molecule.    
Furthermore, the commercial kit inherently includes an instruction leaflet.  The contents or written matter in the instructions does not distinguish the claimed kits from the disclosed kit.  See MPEP 2112.01 III.  
Thus, the prior art inherently teaches each and every structural limitation of the instant claim.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiblen et al. (New Phytologist 2015.  208:1241-1250) in view of Ahern  (The Scientist.  July 1995).
 Weiblen et al. teach a pair of primers for amplifying CBDAS from Cannabis sativa see page 1243.  
Weiblen et al. do not teach these primers with an instruction leaflet. 
Ahern et al. teach that a growing number of researchers are opting to purchase the premade versions of basic laboratory biochemicals, and that preparing research biochemical and reagents is a labor-intensive and time-consuming task. Ahern et al. teach that investigators can purchase a kit that supplies all of the necessary reagents for a particular research application. Ahern discusses the value of biochemical kits, and in particular teaches that kits include reagents for a particular research application and even provides detailed instructions to follow. 
It would have been prima facie obvious to one having ordinary skill in the art to have provided the reagents discussed as being used in the methods taught by Weiblen et al. in separate reagent containers in a kit with instructions in order to have provided the reagents to scientists for amplification of CABAS, following the discussion of the benefits of kits as taught by Ahern et al. 

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634